ON MOTION FOR REHEARING.
MORROW, Presiding Judge.
— The supplemental transcript fixing the date of notice of appeal and authority to file the statement of facts and bills of exception renders proper the consideration of the appellant’s Bill of Exception No. 1. The bill reflects the complaint of the testimony of Pat Jackson to the effect that he had made .to Howard Jackson the following remark: “In regard to this whisky, I asked Howard to get it.”
The qualification of the bill is to the effect that the same testimony was received from Howard Jackson without objection. In the qualification, the court refers to the statement of facts, from which it appears that Howard Jackson did give in substance the same testimony as that of which complaint is made in the bill. Considered in the light of the record and the bill, as qualified, we think there appears in the bill no reversible error.
Touching the validity of the term of court, we content ourselves with the remarks made in the original opinion.
The motion is overruled.

Overruled.